REASONS FOR ALLOWANCE

Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
As per independent claim 1, the prior art fails to teach or suggest the air handler combination as recited, and in particular comprising a first recirculation path defined by the faceplate, the roof panel, the septum, the first side panel, the second side panel, and the core and configured to channel a first portion of airflow from the first tunnel to the second tunnel; a first damper disposed in the first second area of the faceplate and configured to obstruct the first recirculation path; and a first opening disposed in the first area of the faceplate and connecting the first tunnel to the first recirculation path.
As per independent claim 14, the prior art fails to teach or suggest the method combination as recited, and in particular wherein the housing contains the core having a top edge connected to the roof panel, a bottom edge connected to the base panel, a front edge connected to the septum, a first side plate connected to the first side panel, and a second side plate connected to the second side panel, the first tunnel connects to the faceplate at a first area of a second side of the faceplate, wherein the second side is opposite to the first side of the faceplate, the second tunnel connects to the faceplate at a second area of the first side of the faceplate, wherein the second area is disjointed from the first area, the first damper is disposed in the second area on the faceplate, the first opening is disposed in the first area on the faceplate, and the first recirculation path is defined by the roof panel, the faceplate, the first side panel, the second side panel, the septum, and the core.
While providing recirculation paths within HVACR air handlers is known in the art, as taught by Horie et al. (bypass 60), Thomle et al. (bypass flow 125), and Moffit (bypass 62), none of these references teaches or suggests the particular structural or flow details of the present invention as described above.
	For the record, it is noted that HVACR system as recited in the preamble of claim 1 is a generally understood term of art in the climate control arts, and further the acronym is defined at para. 0001 of the specification.  Further, as a generally understood term of art, HVACR system does not invoke interpretation under 35 U.S.C. 112(f).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763